         Case 2:16-cv-02315-DDC Document 115 Filed 09/09/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JOHN DOE P.M.,

            Plaintiff,

            v.                                             Case No. 16-2315-DDC

 UNITED STATES OF AMERICA AND
 MARK WISNER,

            Defendants.


                           ORDER RULING TRIAL OBJECTIONS

       During trial, defendant United States of America objected to two subjects of expert

testimony by one of plaintiff’s expert witnesses, Stephen M. Peterson M.D. The court deferred

ruling so that plaintiff could: (a) provide the court with Dr. Peterson’s expert witness disclosure

under Fed. R. Civ. P. 26(a)(2)(B); and (b) specify the portions of that disclosure providing notice

of the challenged opinions. At the close of all evidence, the court heard argument about their

competing positions. The court has considered the parties’ arguments and now is ready to rule

defendant’s two objections.

       First Challenge (losing faith in institutions): Plaintiff’s counsel asked Dr. Peterson

whether it’s common for victims of sexual abuse to lose faith in the institution where their abuse

occurred. Dr. Peterson answered, without objection, that it was “very common.” Plaintiff’s

counsel then followed up, with an open-ended question asking Dr. Peterson to “describe that”

phenomenon. Counsel for defendant interjected, objecting to the follow up question because the

question exceeded the scope of Dr. Peterson’s expert witness report. Later, after a discussion

about defendant’s objection, plaintiff’s counsel asked the witness to finish his answer explaining

“why” victims lose confidence in the institution where the abuse had occurred.
         Case 2:16-cv-02315-DDC Document 115 Filed 09/09/20 Page 2 of 4




        The court sustains defendant’s objection because Dr. Peterson’s expert witness report

(submitted as Plaintiff’s Exhibit 157-K) doesn’t identify any of the factors identified in his trial

testimony as reasons that sex abuse victims lose faith in the institutions where the abuse occurs.

The next paragraph explains the reasons for the court’s ruling.

       Plaintiff’s response to defendant’s objection identifies eight passages of Dr. Peterson’s

report as the parts of the report that purportedly provided the required disclosure. Specifically,

he identifies passages on pages 3, 13, and 14. And indeed, when one examines those portions of

the report, it’s easy to find references to some of the reasons Dr. Peterson identified in his answer

to the challenged question. See, e.g., Ex. 157-K at 3 (referencing imbalanced power in

provider/patient relationship) & 14 (victims generally can’t compartmentalize experiences to

accommodate beneficial aspects of relationship considering its malignant aspects). But what is

missing is the disclosure explicitly required by Rule 26(a)(2)(B), i.e., “a complete statement of

all opinions the witness will express and the basis and reasons for them.” In short, it’s not

enough for the report merely to mention an event; instead, to comply with Rule 26, it must

identify the event as a “basis” or “reason” for the opinion. Dr. Peterson’s report never identifies

any of the reasons given in his trial testimony as reasons why sex abuse victims lose faith in the

sponsoring institution as a “basis” or “reason” for that opinion.

       Given plaintiff’s failure to connect the expert’s opinion with his “basis and reasons for

[it],” the court sustains defendant’s objection. And under Fed. R. Civ. P. 37(c), the court thus

strikes Dr. Peterson’s testimony explaining why sex abuse victims lose faith in the institutions

where they were abused.

       Second Challenge (how various therapies work): Next, defendant objected to a question

from plaintiff’s counsel that asked Dr. Peterson to “describe” how various forms of therapy work




                                                  2
         Case 2:16-cv-02315-DDC Document 115 Filed 09/09/20 Page 3 of 4




and why plaintiff needs those therapies. This question followed up on an earlier question to Dr.

Peterson—which defendant did not challenge—about his treatment recommendations for

plaintiff. Responding to defendant’s challenge, plaintiff directed the court to page 14 of Dr.

Peterson’s report and contended that there, plaintiff had made the required disclosure. After

review, the court overrules defendant’s motion in part and sustains it in part. The next two

paragraphs explain the distinct prongs of the court’s ruling and the reasons for them.

        First, the part of defendant’s motion that is overruled: page 14 of Dr. Peterson’s report

explained that plaintiff needs “continued psychiatric (medication) and psychological treatment

(trauma focused therapy) to reestablish trust in any healthcare” provider. Elsewhere on the same

page, Dr. Peterson identified four specific psychiatric medications that, “within medical

probability,” plaintiff needs. So, defendant received a disclosure explaining why plaintiff needed

those therapies and the court overrules this part of defendant’s objection.

        But, in contrast, for the therapies called prolonged exposure therapy, cognitive processing

therapy, and dialectical behavior therapy, Dr. Peterson’s report did not disclose his reasoning

explaining why plaintiff “need[ed] those therapies” or “how [they] work.” When plaintiff asked

Dr. Peterson those questions, they exceeded the scope of his disclosure. Consistent with Fed. R.

Civ. P. 37(c), plaintiff, as the party failing to make the required disclosure, many not “use that

information” at trial. The court thus strikes Dr. Peterson’s trial testimony on these undisclosed

subjects (except for the disclosed information described in the “First” paragraph, above.)

        Summary: In sum, the court sustains defendant’s first objection and strikes Dr.

Peterson’s testimony explaining why sex abuse victims lose faith in the institutions where they

were abused. The court sustains defendant’s second objection in part and denies it in part, as

specified in greater detail in this Order.




                                                  3
 Case 2:16-cv-02315-DDC Document 115 Filed 09/09/20 Page 4 of 4




IT IS SO ORDERED.

Dated this 9th day of September, 2020, at Kansas City, Kansas.


                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                     4
